[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            FEB 11, 2009
                             No. 08-13780                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 07-00535-CR-T-26MAP

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ROBERT LEE PHILLIPS,
a.k.a. Big,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (February 11, 2009)

Before CARNES, BARKETT and FAY, Circuit Judges.

PER CURIAM:
      Robert Lee Phillips appeals his 188-month sentence imposed for possession

with intent to distribute five or more grams of cocaine base in violation of 21

U.S.C. § 841(a)(1), (b)(1)(B)(iii). On appeal, Phillips argues that his sentence is

unreasonable because the district court failed to consider the 18 U.S.C. § 3553(a)

factors when it imposed a sentence at the low end of the career offender guideline

range as determined by U.S.S.G. § 4B1.1. The record does not support Phillips’

contention.

      At sentencing, the court noted that it had “read [Phillips’s] sentencing

memorandum and request for reasonable sentence.” The court also reviewed

Phillips’s criminal history and stated, “Interesting, he doesn’t have anything in the

juvenile system, he just starts out at 18 stealing a motor vehicle for which he was

not scored because of his age.” (Id. at 8). The court then listed all the convictions

in the PSI that were un-scored and concluded that Phillips was

      appropriately classified as a career offender, in my view, after
      consulting the statutory factors as well as the advisory guideline
      range. The advisory guideline range reasonably fixes the parameters
      of a reasonable sentence in this case. So I will give him a guideline
      sentence, I will, however, sentence him at the low end of the advisory
      range.

The court sentenced Phillips to 188-months imprisonment and 5 years of

supervised release, stating:

      After considering the advisory sentencing guideline recommendations

                                           2
      and all the factors identified in Title 18 of the United States Code,
      Section 3553(a)1 through 7, I will find that the sentence I’ve imposed
      complies with the purposes of sentencing set forth in the statute.

      The district court did not commit procedural error because it considered the

§ 3553(a) factors and Phillips’s criminal history in its sentencing decision.

Additionally, the district court did not abuse its discretion by imposing a sentence

at the low end of the career offender guideline range because Phillips’s extensive

criminal history warranted such a sentence.

      AFFIRMED.




                                           3